 ASTORIA GENERAL TIRE CO.GeneralTireand RubberCompanyd/b/a AstoriaGeneral Tire Co.andLocal 138, affiliated withtheInternationalBrotherhood of Teamsters,Chauffeurs,Warehousemenand Helpersof Amer-ica. Case 29-CA-9-56-March 20, 1968DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERS FANNINGAND JENKINSOn November 21, 1967, Trial Examiner RobertE.Mullin issued his Decision in the above-entitledproceeding, finding that the Respondent had en-gaged in and was engaging in certain unfair laborpractices within, the meaning of the National LaborRelations Act, as amended, and recommending thatit cease and desist therefrom and take certain affir-mative action, as set forth in the attached Trial Ex-aminer's Decision. Thereafter, the Respondent filedexceptions to the Trial Examiner's Decision and asupporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrial Examiner's Decision, the exceptions and brief,and the entire record in the case, and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner and herebyorders that the Respondent, General Tire andRubber Company, d/b/a Astoria General Tire Com-pany, Long Island City, New York, its officers,agents, successors, and assigns, shall take the actionset forth in the Trial Examiner's RecommendedOrder.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEROBERT E. MULLIN, Trial Examiner: This casewas heard in Brooklyn, New York, on July 20,170 NLRB No. 785911967, pursuant to a charge, duly filed and served,'and a complaint issued on May 31, 1967. The com-plaint alleged that the Respondent engaged in un-fair labor practices proscribed by Section 8(a)(1)and (5) of the Act. In its answer, the Respondentconceded certain facts as to its business operations,but it denied all allegations that it had committedany unfair labor practices.At the conclusion of the hearing, the GeneralCounsel presented oral argument as to the legal is-sues in dispute. The other parties waived oral argu-ment. On September 13, 1967, the General Coun-sel, and, on September 14, 1967, the Respondent,submitted briefs on the facts and the law.Upon the entire record in the case, including thebriefs of counsel, and from my observation of thewitnesses, I make the following:FINDINGS OF FACT1.THEBUSINESSOF THE RESPONDENTThe Respondent, an Ohio corporation, with itsprincipal office and place of business in Akron,Ohio, maintains a branch office and retail serviceoutlet in Queens County, State of New York, whereit is engaged in the sale, distribution, and repair oftires, tubes, batteries, and related products. TheQueens store is the only location involved in thepresent matter. During the year preceding the is-suance of the complaint, a representative period,the Respondent manufactured, sold, and distributedfrom its Akron plant products valued in excess of$50,000, of which products valued in excess of$50,000 were shipped from this plant in interstatecommerce directly to States of the United Statesother than Ohio.Upon the foregoing facts, the Respondent con-cedes, and the Trial Examiner finds, that GeneralTire and Rubber Company is engaged in commercewithin the meaning of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe Respondent concedes, and the Trial Ex-aminerfinds, that the Union (herein called Local138) is a labororganizationwithin themeaning ofthe Act.III.THEALLEGED UNFAIR LABOR PRACTICESA. Background and Sequence of EventsThe Respondent concedes, and the Trial Ex-aminer finds, that all service shop employees at itsQueens store, exclusive of office clericals, sales per-sonnel,watchmen, guards, and supervisors, con-stitute a unit appropriate for the purposes of collec-tive bargaining within the meaning of the Act.'The charge was filed onApril 17, 1967 592DECISIONS OF NATIONAL LABOR RELATIONS BOARDFor some time prior to 1967, the employees inthe foregoing unit were represented for the pur-poses of collective bargaining by Retail Men'sWear, Sporting Goods and Accessories EmployeesUnion, Local 721, Automotive Parts and Tire Divi-sion,Retail,Wholesale and Department StoreUnion AFL-CIO (hereinafter called Local 721).On January 3, 1967, Columbus Stevenson, an em-ployee, filed a petition requesting that the Board'sRegional Office conduct a decertification electionfor the employees in the unit.' On January 30,1967, such an election was held. A tally of the bal-lots cast showed that of seven eligible voters, fivevotes were cast and all five were against the incum-bent union. On February 7, 1967, the RegionalDirector certified the results of the foregoing elec-tion.In February and March 1967, Local 138 beganan organizational campaign among the Respon-dent's employees at the Queen store. On aboutApril 7, 1967, Local 138 requested recognition asthe bargaining agent for the employees in the ap-propriate unit described above. The Respondentdeclined to grant such recognition. Thereafter, onApril 13 and until April 17, 1967, Local 138 main-tainedan "on-strike" picket line outside theRespondent's premises.3 Of some seven individualswho engaged in this picketing, six were employeesat the Respondent's store and the seventh was aformer employee. The six employees involved inthe picketing represented the entire membership ofthe appropriate bargaining unit here involved.4B. The Organizational Campaign of Local 138 anditsRequest for RecognitionAt various times in February and March 1967,5Columbus Stevenson secured authorization cardsfrom Louis Book, an organizer for Local 138.Thereafter, Stevenson distributed these among hiscoworkers and during the ensuing weeks securedsigned authorizations from all of them.On or about April 7, Book met with JosephDeSimone, general manager for the Queen store,and John R. Crow, district manager for the Respon-dent. There is no conflict in the record as to thesubstance of the ensuing conversation. Accordingto DeSimone, Book stated at the outset that Local138 represented the men in the service shop andthathe had their signed authorization cards.DeSimone testified that neither he nor Crow askedto see the cards. The general manager further2Case 29-RD-413 Oft April 13,1967, the Respondent filed a charge against Local 138wherein it alleged.that the picketing constituted a violation of Section8(b)(7)(B)of the Act Case 29-CP-74. A fewdays later, after the Unionabandoned its picketing,the Respondent withdrew the CP charge'The foregoing findings arebased upon vairous stipulations to which theparties agreed at the hearing in the present case.5All events discussed herein occurred in 1967, unless otherwisespecified6Book testified,credibly and without contradiction,that DeSimone toldtestified that he and Crow told Book that Local, 138would have to be approved by the Labor -Board asthe bargaining agent before- the Company wouldgrant recognition and that in the Company's view,since there had been an election in the unitrecently, it would not be obligated to bargain until12 months had elapsed.' DeSimone conceded thatneither he nor Crow expressed any doubts to Bookabout themajoritystandingofLocal138.DeSimone testified that about a ,week later he wasinCrow's office when the latter had a telephoneconversationwithBook, and that the districtmanager told Book -that, since an election had beenheldwithin the unit during the preceding 12months, the Union would have to go to the LaborBoard.On about April 12, Book telephoned DeSimoneto tell him that if the Company was not prepared torecognize Local 138 and sign a contract, the Unionwould cause a work stoppage. DeSimone reiteratedthe position which he had stated earlier and toldthe union representative that the matter would haveto be resolved by the Labor Board. The next day,theUnion established a picket line outside theRespondent's premises.The picketing was conducted under Book'sdirection with all of the employees in the unit par-ticaipating.'As ' found earlier on April 17, theUnion terminated the` strike and withdrew thepickets.-On April 14, Attorney Robert Savelson, on be-half of Local 138, had a telephone conversationwith Attorney John Daily, counsel for the Respon-dent, wherein the former renewed the-Union's de-mand for recognition and bargaining. Counsel forthe Company declined on the ground that since anelection had been conducted within the past year,the Company was not obligated to recognize or bar-gainwithLocal 138 until an entire- year hadelapsed. In a letter to the Respondent dated April14, the Union renewed its demand for recognitionand bargaining.Local 138 never received aresponse to the latter communication.On April 7, when the Union made its initialrequest for recognition, there were six employees inthe appropriate unit. These were Arsenio Acosta,David Johnson, Antomio Munoz, Jose Sisco Rivera,Louis ,Rodriquez, and Columbus Stevenson. All, ofthem had signed authorization cards. These cards,all of which bore the date of March 13, or before,were received in evidence. All of the employeeshere involved testified, on both direct and cross-ex-him at this meeting "No sense in you're showing me the cards. I know yougot the people You got to go toAkron, Ohio [the corporate headquar-ters) because you can't be here for one year "7There were six employees in the unit. All except one of this group car-ried placards at some point during each business day while the strike was inprogress The only exception was Louis Rodriquez Because of a leg injury,the latter did not actually walk on the picket line, but throughout the workstoppage he remained in the immediate vicinity of his coworkers who werecarrying their strike placards ASTORIA GENERAL TIRE CO.593amination, as to the circumstances in which theirsignatures were secured.Stevenson, the one most active in securing em-ployee endorsement of Local 138, testified that hesigned his card on March 13 and that on about thesame date he secured the other signed cards fromhis fellow workers.' Acosta testified that he signeda card which Stevenson had given him and, in ex-planation of why he had done so, stated, "I sign itto bring a new union." Johnson, an employee whocould neither read nor write, testified that he hadhis wife sign an authorization for him, and that hehad her do this because he wanted "To get a union,better benefits,' more money."Munoz, who ex-ecuted his own card and returned it to Stevenson,testified that he signed an authorization for Local138 because "We wanted to change the union,because actually we didn't see any benefits with theother union." Rivera, who signed his card inStevenson's presence and returned it to him,testified that he had signed an authorization to get"this Union [Local 1,38] and ... more benefits ...Blue Cross, things like that." Rodriquez, who af-fixed his own signature on a card, with Stevenson asawitness, echoed the same objective with histestimony that he had aligned himself with Local138 "To get more benefits."On the basis of the foregoing facts, it is apparent,and I find, that on April 7, 1967, when the Unionmade its demand for recognition and bargaining,Local 138 had secured authorization cards from allof the employees then in the unit and, therefore,had the statutory prerequisite of a majority.The Respondent made no effort to prove that itever had any doubts as to the Union's majority sup-port within the unit. General Manager DeSimoneconceded that the issue was never raised on behalfof the Respondent in any of the conversations hehad with Business Agent Book. He also testifiedthat during the period when the Union took strikeaction to enforce its demand for recognition he sawall of the employees in the unit on the picket line.In fact, the Respondent denied recognition to Local138, solely because Local 721 had been decertifiedin an election held in January, and the Respondentfelt that until 12 months had elapsed it was notobligated to bargain with either Local 721 or anyother union.9On the basis of the record herein and the findingsof fact set forth above, I conclude and find that onApril 7, 1967, Local 138 had an uncoerced majori-tywithin the appropriate unit, that neither then,nor later, did the Respondent express any doubt asto the Union's majority standing among the em-ployees in question, and that the Respondent's solereason for refusing to bargain was that the decertifi-cation election had occurred within the preceding12 months.C. Contentionsof theParties; Findings andConclusions with Respect TheretoThe General Counsel contends that the results ofthe decertification election in January 1967 did notguarantee the Respondent that it would have a 12-month period of freedom from all unions; that, infact, another union, such as Local 138, was free toestablish its majority status at the time it did, and,having done so, the Respondent was obligated torecognize and bargain with it. This is denied by theRespondent, according to whom it had a good-faithdoubt that any union represented a majority of itsemployees and that, in any event, subsequent to thedecertification election it was not compelled for atleast a year to recognize any bargaining agent.The principal cases on which the General Coun-sel relies areRocky Mountain Phosphates, Inc.,138NLRB 292, andConren, Inc., d/b/a Great Scot Su-permarket,156 NLRB 592, enfd., 368 F.2d 173(C.A. 7), cert. denied, 386 U.S. 974. InConren, adecertification election resulted in the defeat of theincumbent union with a .ono union" vote. Only afew months thereafter a majority of the employeessigned authorization cards in the old union and thelatter requested recognition. The Board and thecourt of appeals held that the vote in the decertifi-cation proceeding did not preclude the rejectedunion from demanding recognition on the basis ofauthorization cards secured during the ensuing 12-month period. InRocky Mountain Phosphates, Inc.,138NLRB 292, an incumbent union becamedefunct during the certification year. Thereafter,and before the expiration of the certification year, anew union secured signed cards from a majoritywithin the unit. The Board held that under Section8(a)(5) the employer was obliged to bargain withthe new union. In so doing, the Board stated (138NLRB at 296):... this is not a case where an employermust determine at his "peril" where his duty tobargain lies, for the facts here clearly show,and our colleagues concede, that -the Respon-dent was fully aware that the Independent hadbecome defunct and that Local 375 had as-One card, that of Louis Rodriquez, was dated February 24.On cross-examination, Mr DeSimone, who testified with complete can-dor throughout his appearance on the stand, was asked the followingquestions and gave the answers which appear below.Q You heard, did you not, and you testified that Mr. Crow told MrBook that he should go to the Labor Board if he wanted to representthe employees because there had been an election in the past 12months, isn't that so9A. Right0 lam asking you simply this: Did you ever hear from Mr. Crow oranybody else in the Company any other reason advanced for notrecognizing and bargainingwith Local 138 in February, March, orApril 1967?A. Other than that question'Q. Otherthanthe 12 month problem 9A No.Q. So that was the reason, so far as you know . why the companyrefused to bargain with the Union''A. That's correct.350-999 0 - 71 - 39 594DECISIONSOF NATIONALLABOR RELATIONS BOARDsumed the status of majority representative. Inthe circumstances of this case, to say thatRespondent may lawfully resist the bargainingdemands of Local 375 despite its lack of agood-faith doubt as to majority status, simplybecause the employees decided to abandon theIndependent during the certification year, istopenalize employees for exercising rightsunder Section 7 ....The Respondent contends that it had no obliga-tion to recognize or bargain with Local 138 withinthe year following the RD election unless theGeneral Counsel can prove that the Employer'sconduct displayed a rejection of the collective-bar-gaining principleor a desire to dissipate the Union'smajority status. This argument finds support inStrydel, Incorporated,156 NLRB 1185. There, sub-sequent to a series ofelectionswhich concludedwith a runoff in which the Machinists and theTeamsters participated, the two named organiza-tions each received 50 percent of the vote, and as aresult, neither had a majority. Shortly thereafter,district 50 secured cards from a majority of the em-ployees in the unit and requested recognition. Theemployer denied the request on vaious grounds, butprimarily because a Board election had been heldwithin lessthan 12 months prior to the demand.The Board held that the General Counsel had failedto provean allegedviolation of Section 8(a)(5). Inso doing, the Board stated "We find no basis in therecord forimputingtoRespondent a rejection ofthe collective-bargainingprinciple, or an effort tounderminethe Union by gainingtimeinwhich todissipatetheUnion's claimedmajority." (156NLRB at 1187.)Strydeldealt with a problem somewhat similar tothe one at hand, for concededly the General Coun-sel here was unable to support the allegation of arefusal tobargain withevidence of any independentviolationsof Section 8(a)(1). On the other hand,on the facts found herein, the present caseis distin-guishablefromStrydel,for in the latter there was arival unionon the scene when the employer deniedrecognitionto district 50.10 Here, of course, therewas no rivalto Local 138.In the instant case,when Local 138 demandedrecognition,itwasnot the union which the em-ployees had rejectedin theRD election 2 monthsearlier,nor did the Respondent offer any evidencethat Local 721 or any other rival was soliciting thesupport of the employees.In its answer and in itsbrief, the Respondent contends that it had a good-faith doubt thatanyunion represented a majority ofitsemployees.General Manager DeSimone, how-ever, did not express any such doubt.Itwas unde-nied that,at the timeLocal138 demanded recogni-tion,Mr. DeSimonetold BusinessAgent Book, "Nosense in your showing me the cards, I know you gottie people . . ." and that thereafter the generalmanager witnessed the entire complement of theunit participate in a strike to secure recognition. Onthe facts found herein,itismy conclusion thatthere could be, and was, no doubt on the part ofRespondent as to the fact that Local 138represented a majority within the unit.In substance, other agruments advanced in theRespondent's brief are rooted in the assumptionthat after an RD election, an employer is entitled towhat has been characterized as a 12-month "periodof repose from the bargaining demands of unions."Conren,156 NLRB at 509. Since this constructionof the Act has already been rejected by the Board,itmust likewise be, and is, rejected by me. Con-sequently, the Respondent, in relying on a legallyunacceptable reason for rejecting the bargainingrequest of Local 138, when the latter had demon-strated an uncoerced majority in an appropriateunit,must be held to have violated Section 8(a)(5)and (1) of the Act. I so find.RockyMountainPhosphates, Inc.,138 NLRB 292.CONCLUSIONS OF LAW1.The Respondent is engaged in commerce andtheUnion is a labor organization, all within themeaningof the Act.2.All service shop employees of the Respon-dent, employed at its Queens store, exclusive of of-fice clericals, sales personnel, watchmen, guards,and supervisors, constitute a unit appropriate forthe purposes of collective bargaining within themeaningof the Act.3.At all timessinceApril 7, 1967, the Union hasbeen the exclusive representative, for the purposeof collective bargaining within the meaning of Sec-tion 9(a) of the Act, of all the employees in theaforesaid appropriate unit.4.By failing and refusing to bargain in good faithwith the Union as the representative of the em-ployees in the aforesaid appropriate unit, theRespondent has engaged in, and is engaging in, un-fair labor practices within the meaning of Section8(a)(5) and (1) of the Act.5.The aforesaid unfair labor practices are unfairlaborpractices affecting commerce within themeaningof Section 2(6) and (7) of the Act.IV.THE REMEDYHaving found that the Respondent has engagedin certain unfair labor practices, I will recommendthat the Respondent be ordered to cease and desisttherefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.10 It appearsfrom the Trial Examiner's Decision inStrvdelthat when Dis-trict 50 made its demand on the employer, the Teamsters, one of the unionswhich had failed to secure a majority in the run-off election, had resumedits organizationalactivity among the employees Indeed, at the unfair laborpractice hearing,the Teamsters sought,without success,to intervene as aparty and establish a claim that at all times material it represented a majori-ty of the employees in the unit described in the complaint(I56 NLRB at1 188, fn 2 ) ASTORIA GENERAL TIRE CO.595Upon the foregoing findings and conclusions andthe entire record, and pursuant to Section 10(c) ofthe Act, I herebyissuethe following:Pursuant to the Recommendations of a Trial Ex-aminer of the National Labor Relations Board andin order to effectuate the policies of the NationalLabor Relations Act, as amended, we hereby notifyNOTICE TO ALL EMPLOYEESemployees that:WE WILL, upon request, bargain with Local138, affiliated with the International Brother-hood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, as the ex-clusive representative of all the employees inthebargaining unit described below, withrespect to rates of pay, wages, hours, and otherconditions of employment, and, if an un-derstanding is reached, embody such un-derstanding in a signed agreement. The' bar-gaining unit is:All service shop employees at our Queens'store, exclusive of office clericals, salespersonnel, watchmen, guards and super-visors.WE WILL NOT, in any like or related manner,interferewith, restrain, or coerce our em-ployees in the exercise of their right to self-or-ganization, to form, join, or assist the above-named, or any other, labor orgnization, to' bar-gain collectively through representatives oftheir own choosing, to engage in 'other con-certed activities for the purpose of collectivebargaining or other mutual aid or protection,or to refrain from any or all such activities.RECOMMENDED ORDERGeneral Tire & Rubber Company, d/b/a AstoriaGeneral Tire Co., its officers,agents, successors,and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively in good faithconcerning wages, hours, and other terms and con-ditions of employment with Local 138. affiliatedwith the International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of Amer-ica, as the exclusive representative of all employeesin the following appropriate unit: All service shopemployees at the Respondent's Queens store, exclu-sive of office clericals,salespersonnel, watchmen,guards, and supervisors.(b) In any like or relatedmanner,interferingwith, restraining, or coercing employees in the ex-ercise of their rights graranteed under Section 7 ofthe Act.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act.(a)Upon request, bargain collectively with theabove-named Union as the exclusive representativeof all employees in the appropriate unit, and, if anunderstanding is reached, embody such understand-ing ina signed agreement.(b) Post at its premises in Queens County, in theCity and State of New York, copies of the attachednotice marked "Appendix."" Copies of said notice,on forms provided by the Regional Director for Re-gion29, after being duly signed by Respondent'sauthorized representative, shall be posted by it im-mediately'upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in con-spicuous places, including all places where noticesto employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure thatsaid notices are not altered, defaced, or covered byourAPPENDIXGENERAL TIRE ANDRUBBER COMPANY, D/B/AASTORIA GENERAL TIRECo.(Employer)any other material.DatedBy(c)Notify said Regional Director, in writing,within, 20 days from the receipt of this Decision,,what steps have been taken to comply herewith.12" In the event that this Recommended Order is adopted by the Board,the words "a Decision and Order" shall be substituted for the words "theRecommended Order of a Trial Examiner" in the notice. In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order" shall be substituted for the words"a Decisionand Order."12 In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read "Notify said Regional Director, inwriting, within 10 days from the date of this Order, what steps Respondenthas taken to comply herewith "(Representative) (Title)Thisnotice must remainposted for60 consecu-tive days from the date ofposting-and must not bealtered, defaced, or covered by any othermaterial.If employees have anyquestion concerning thisnoticeor compliancewith itsprovisions,they maycommunicate directly with theBoard'sRegionalOffice, 16 Court Street, 4th Floor, Brooklyn, NewYork 11201, Telephone 596-5386.